Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00199-CV

                      IN THE INTEREST OF N.C.F., ET AL., CHILDREN

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-11406
                            Honorable Richard E. Price, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: October 3, 2018

DISMISSED FOR WANT OF PROSECUTION

           An appellate court is authorized to dismiss an appeal for want of prosecution when the

appellant fails to file his brief by the deadline and gives no reasonable explanation for such failure.

TEX. R. APP. P. 38(a)(1). On August 31, 2018, this court ordered appellant to file, on or before

September 21, 2018, his appellant’s brief and a written response reasonably explaining (1) his

failure to timely file the brief and (2) why appellee is not significantly injured by appellant’s failure

to timely file a brief. Appellant has failed to comply with or respond to this order. Accordingly,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38(a)(1); 42.3(c).

                                                    PER CURIAM